 In the Matter of BRIGGS MANUFACTURING COMPANYandFOREMAN'SASSOCIATION of AMERICACase No. 7-C-1339.-Decided December 16, 1947Mr. Woodrow J. Sandler,for the Board.Mr. Percy J. DonovanofBeaumont, Smith and Harris,of Detroit,Mich., for respondent.Mr. William Valiance,of Detroit, Mich., for the Union.DECISIONANDORDEROn November 14, 1946, Trial Examiner Arthur Leff issued his In-termediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe respondent had not engaged in and was not engaging in certainother unfair labor practices, as alleged in the complaint.Thereafter,the respondent and counsel for the Board filed exceptions to the Inter-mediate Report and supporting briefs.On October 2, 1947, the re-spondent filed with the Board a motion for a dismissal of the proceed-ings in view of the intervening enactment of the Labor ManagementRelations Act of 1947.On October 10, 1947, upon the request of the respondent, and pur-suant to notice, a hearing was held before the Board in Washington,D. C., for the purpose of oral argument.The respondent was repre-sented by counsel and participated in the hearing.The Union didnot appear.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, including therespondent's motion of October 2, 1947, which is denied for reasonshereinafter stated, and hereby adopts the findings, conclusions and75 N. L. R. B., No, 65.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations of the Trial Examiner with the additions herein-after set forth.1.We agree with the Trial Examiner's finding that by refusing onor about October 23, 1944, to reemploy Quatro, unless and until hearranged, insofar as it affected him, for the withdrawal of the 8 (3)charge filed with the Board by the Union in his behalf, the respondentdiscriminated against Quatro within the meaning of Section 8 (4)of the Act.The respondent excepts to this finding on two grounds :(a) that at the time of the respondent's refusal to reemploy Quatrounless he withdrew the 8 (3) charge pending in his behalf, he wasnot an "employee" within the meaning of Section 8 (4) of the Act,inasmuch as the employer-employee relationship between the re-spondent and Quatro had been previously terminated for good cause,and (b) that Quatro had not filed the 8 (3) charge or authorized theUnion to file the same in his behalf.We shall consider these conten-tions in order.(a)Asto the contention that Quatro was not an "employee":Sec-tion 8 (4) of the Act makes it an unfair labor practice for an employer"to discharge or otherwise to discriminate against anemployeebecausehe has filed charges or given testimony under this Act." [Italicssupplied.]It is the respondent's contention that the term "employee"presupposes the existence of a proximate employer-employee relation-ship between the employer charged with violation of this section andthe worker discriminated against and that unless there is such a rela-tionship, the section does not apply'The respondent's interpreta-tion of the meaning of the term "employee," however, is too restrictive.Section 2 (3) of the Act provides that the term "employee" "shallincludeanyemployee" and expressly states that it "shall not be limitedto the employees of a particular employer, unless the Act explicitlystates otherwise." 2The Act thus provides for the use of the term"employee" both in the broad generic sense as defined in Section 2 (3)of the Act, and also in a more limited sense whenever the Act explicitlyso provides.In its generic sense the term is broad enough to includemembers of the working class generally.3 In its limited sense the1 The respondent concedes that if Quatro's employment with the respondent was termi-nated for discriminatory reasons, the respondent's subsequent refusal to reemploy Quatrobecause he had filed charges against the respondent would have been within the meaningof Section 8 (4) of the Act.2 Section 2 (3) reads as followsThe term "employee"shall include any employee, and shall not be limited to theemployees of a particular employer,unless the Act explicitly states otherwise, andshall include any individual whose work has ceased as a consequence of, or in con-nection with,any current labor dispute or because of any unfair labor practice, and-who has not obtained any other regular and substantially equivalent employ-ment . . .8 Sec:'Phelps Dodge Corporation v. N. L. B. B.,313 U. S. 177, and the Board's brief inthe Supreme Court, pp 45-49. In that case the Board pointed out that the term "em-ployee" as used in Section 10 (c) of the Act, as a result of the definition in Section 2 (3),meant "members of the working class generally and not employees of a particular employer," BRIGGS MANUFACTURING COMPANY571term may include only the employees of a particular employer, as forexample, in Section 8 (5), which requires the employer "to bargaincollectively" with the representatives ofhisemployees, subject to theprovisions of Section 9 (a).Because Section 8 (4) does not expicitlylimit the term "employee" to those standing in the proximate em-ployer-employee relationship, the broad definition contained in Sec-tion 2 (3) must prevail under the express provisions of Section 2 (3).This broad definition covers, in addition to employees of a particularemployer, also employees of another employer, or former employeesof a particular employer, or even applicants for employment.Unlessthe purpose of Section 8 (4) is to be frustrated, the term must be inter-preted to include members of the working class generally, as well aspersons standing in the proximate employer-employee relationship.Section i8 (4) was intended to assure an effective administration of theAct by providing immunity to those who initiate or assist the Boardin proceedings under the Act.To limit protection against discrimi-nation only to employees of a particular employer, would permit em-ployers to discriminate with impunity against other members of theworking class, and would serve as a powerful deterrent against freerecourse to Board processes.An employee who had filed chargesagainst his own employer could be blacklisted by other employers andand that for this reason it could direct the employer to instate applicants for employmentwho had been discriminatorilydeniedemploymentThe Supreme Court upheld the author-ity of the Board to direct the instatement of such applicants for employment on theground,among others, that Section 10 (c) did not require that "employees" stand in theproximate employer-employee relationship.The Court said :Secondly,insofar asany argumentis to bedrawnfrom the reference to "employees"in § 10 (c), it must benoted that the referenceis to "employees,"unqualified andundifferentiated.To circumscribethe general class,"employees,"we must Sadauthor-ity either in the policy of the Actor in some specific delimiting provision of itNot only is the Act devoidof a comprehensive definitionof "employee"restrictive of§10 (c) but the contrary is the fact.The problem of what workers were to becovered bylegal remedies for assuringthe right of self-organization was a familiarone when Congress formulated the ActThe policy which it expressedin defining"employee" both affirmativelyand nega-tively,as it did in§2 (3), had behindit important practicaland judicial experience."The term `employe' ",the section reads, "shall include any employee,and shall notbe limited to the employeesof a particular employer,unless theAct explicitly statesotherwise. . . "This was not fortuitous phrasing.It had referenceto the con-troversiesengenderedby constructionsplaced uponthe ClaytonAct and kindredstate legislation in relationto the functionsof workers'organizations and the desirenot to repeatthose controversies.CfNew NegroAlliance, v.GroceryGo, 303 U. S.552The broaddefinitionof "employee," "unless theAct explicitlystates otherwise,"as well as the definition of "labor dispute"in § 2 (9),expressedthe conviction of Con-gress "thatdisputes may arise regardlessof whetherthe 'disputants stand in theproximaterelation of employer and employee,and that self-organization of employeesmay extend beyond asingle plant or employer."H. R. Rep. No. 1147, 74th Cong.,1st Sess.,S.Rep. No. 573, 74th Cong,1st Sess., pp. 6, 7. (Pages 191,192.)Mr JusticeStone andthe ChiefJustice,while disagreeingwith the majority that theBoard had power underthe Act todirect reinstatement and back pay,conceded that "thepetitioner's refusal to hire applicants because of their union membership,was an unfairlabor practice within themeaning of Section 8(3) of the Acteven though they had neverbeen employees of the petitioner,and that under Section 9 (c) the Board was authorizedto order petitioner to cease and desist from the practice and to take appropriate proceedingsunder § 10 toenforce its order." 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied employment for filing charges against his former employer.We cannot believe that Congress intended any lesser protection forfiling charges under the Act than it did for concerted and unionactivities.Our conclusion that Quatro was an "employee" within the mean-ing of Section 8 (4) is not altered by the fact that Quatro was asupervisor at the time of his discharge, which was the subject ofthe 8 (3) charges filed with the Board.As appears from the TrialExaminer's finding, dismissing the 8 (3) charge as to Foreman Eardly,Quatro's employment was not discriminatorily terminated.Nor isour conclusion altered by the fact that at the time of the violationof Section 8 (4) Quatro was an applicant for a supervisory position.He was a member of the working class when he applied for a job.He did not acquire the status of a supervisory employee of the respond-ent until he was hiredafterthe discrimination which violated Section8 (4) took place.The violation of Section 8 (4) took placebeforehewas hired.Moreover, even assumingarguendothat his status isto be considered as supervisory because he was applying for a super-visory job, it is obvious that supervisors were "employees" withinthe coverage of the Aet at the time the Section 8 (4) violation tookplace.We shall consider hereafter the effect of the enactment of theLabor Management Relations Act of 1947 on this proceeding insofaras it excludes supervisors from the definition of "employee" underthe Act.(b)As to the contention that the 8 (3) charges were not filed byQuatro:Equally without merit is the respondent's contention thatSection 8 (4) does not apply because Quatro had not filed the 8 (3)charges himself or authorized the filing of same in his behalf by theUnion.The text of Section 8 (4) prohibits discrimination againstan employee because"hehas filed charges." [Italics supplied.]Therecord indicates that the original 8 (3) charges, which were to bewithdrawn pursuant to the arrangement reached by the respondentand Quatro, had been filed by the Union in behalf of Quatro.Quatro's letter to the Board of October 23, 1944, asked for the with-drawal of "my case" and stated that it was presented "in my behalf"by the Union.Quatro also testified that following the events ofMay 1944, he appeared before an official of the Board and orally pre-sented an 8 (3) charge. It would not be reasonable to construeSection 8 (4) so literally as to afford protection only when the em-ployee himself has filed a charge-not when a union has filed thecharge in his behalf.Unions commonly file charges in behalf of theirmembers.Even though "Quatro had not filed the charges himself,"the record reveals that the respondent was able to accomplish theimproper objective it sought-the dropping of the charges against BRIGGS MANUFACTURING COMPANY573it,by discriminatorily requiring Quatro to write the Board a letterasking that they be dropped, as a condition to reemployment.42.The Trial Examiner's conduct of the hearing:The respondentexcepts to the Trial Examiner's conduct of the hearing and alleges thatit was in violation of the due process clause of the Constitution of theUnited States of the Administrative Procedure Act.We have care-fully considered the exception and the record in the case and find thatthe respondent suffered no actual or legal prejudice by reason of theTrial Examiner's conduct of the case. It may further be noted that theTrial Examiner recommended a dismissal of the complaint in itsentirety, except insofar as it alleged that Foreman Quatro was deniedreemployment in violation of Section 8 (4) of the Act. To the extentthat the Trial Examiner recommended the dismissal of the complaint,it is clear that the respondent cannot assert that it was prejudiced. TheTrial Examiner's conclusion that the respondent discriminated againstQuatro within the meaning of Section 8 (4), is based upon undisputedand credible evidence, including the testimony of the respondent's ownwitnesses.The only disputed issue in the case is a question of law-theinterpretation and application of Section 8 (4) to undisputed facts.We have reaffirmed the correctness of the Trial Examiner's interpreta-tion and application of Section 8 (4).3.Impact of the Labor Management Relations Act of 1947:OnOctober 2,1947, the respondent moved for a dismissal of the charges orthat the Board refuse to proceed further on an additional ground that,since the filing of the charges and the issuance of the complaint, Con-gress passed the Labor Management Relations Act of 1947. The re-spondent contends,inter alia,that the Board should give effect to thepolicy contained in Section 10 (b) of the Act, as amended, which pro-4The respondent contendsthat the presentproceeding violates a Board policy againstacceptingcharges after they have been withdrawnfor a period of more than 6 months.The contention is withoutmerit.The charges in behalf of Foreman Eardly, originallyfiled in July1944, were never withdrawnEardly's case is dismissed.The contentionis apparently based on theincorrectassumption that the Section 8 (4) charge withrespect to Quatro, filed in August 1946,was a refiling ofthe July 19448 (3) chargeswhich wasdropped asto Quatro when Quatro wrote to theBoard in October1944 thathe wantedthe case withdrawnThe August1946 charge was an 8(4) charge growingout of the withdrawalof the earlier 8 (3) charge.Itwas in no sense a reacceptanceof theearlier 8(3) chargeEqually withoutmerit isthe respondent'scontention that the charges are invalidbecause they are staleand are filedas a tacticalmaneuver in the renewed organizationaldrive of the Union.The Act containsno limitationof time withinwhich charges ofunfair laborpractices may be filed, and the equitable doctrine of Inchesis not applicableto theBoardas a Government agency acting in the public interest.Matter ofColoradoMilling andElevator Co.,11 N. L.It.B 66, 68,Matter of The New York & Porto RicoSteamshipCo, 34 N. L It. B. 1028, 1044;Matter of Cowell Portland Cement Co.,40N. L. R B. 652,655.Itwould seem particularlytrue thata respondent should not bepermitteda successfulviolationof Section8 (4) merelybecause of delay.Moreover, Inview of the fact thatthe essential facts here are undisputed,and no question of reinstate-ment or backpay is involved, it does not appear that the delayhas in any wise prejudicedthe respondent.It is also well settledthat the motivewhich may have impelled the filingof charges is immaterial.Matter of the New York4Porto Rico Steamship Co., supra. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD'vides that"no complaint shall issue based upon any unfair labor practice occurring more than 6 months prior to the filing of the chargeswith the Board."-The section referred to applies only to the issuanceof complaints in the future;the complaint herein issued long beforethe effective date of the amendments.We have already held that theamendments in Section 9 (f), (g), and (h) which are similarly phrasedshould not be given retroactive effect unless such construction is re-quired by explicit language or by necessary implication.5The respond-ent further argues that the case must be dismissed because the 1947amendments exclude supervisors from the definition of "employee" inSection 2 (3) of the Act, and that Quatro as a supervisor is not entitledto the protection and benefits of the Act.We have already pointed outthat we do not believe that Quatro is to be considered to have been asupervisor at the time the violation of Section 8 (4) took place.How-ever, assuming again,arguendo,that he was, the respondent's argumentnecessarily is that we can no longer find that it was an unfair laborpractice to discriminate against a supervisor in October 1944, at a timewhen supervisors were "employees,"because it would not today be anunfair labor practice by reason of the amendments effective August 22,1947.But we have already pointed out at length in our decision inMatter of Marshall and Bruce Company,6where the complaint alsoissued prior to August 22, 1947, that the Labor Management RelationsAct of 1947 did not operate retroactively to extinguish liabilities forunfair labor practices which were committed prior to August 22, 1947.Such amendments do not, therefore,preclude a finding that the re-spondent violated Section 8 (4) of the Act in October 1944.The respondent further argues that the Board can no longer enterthe cease and desist order recommended by the Trial Examiner,becausethe Board has no power to enjoin the respondent in the future fromdiscriminating against supervisors.But the recommended cease anddesist order does not enjoin discrimination against supervisors. Itenjoins the respondent from "discriminating against anyemployeebecause he had filed charges or given testimony under the Act."[Italics supplied.]Obviously it is applicable only with respect to suchpersons as are within the definition of "employee" in the Act. TheTrial Examiner has found that "unless enjoined, danger of the com-mission by the respondent in the future of like and related unfair laborpractices is to be anticipated from the respondent's conduct in thepast,"and that a cease and desist order of the character recommendedis necessary"in order to effectuate the policies of the Act."We agree.Matter of Marshall and Bruce company,75 N. L. R. B. 90,and casescited therein.6 75 N L R. B. 90. ,BRIGGSMANUFACTURING COMPANY575The respondent also argues that inasmuch as Quatro was demoted"for cause" in July 1944 when his employment was terminated, thepolicy set forth in Section 10 (c) of the Act,7 as amended, precludesthe Board from issuing an order which confers any benefits uponsupervisors and their bargaining representative, the Union.Section10 (c) has no, application to this case.Our finding and order has norelation whatever to the termination of Quatro's employment in July4944. -Moreover, it does not provide for Quatro's reinstatement orfor back pay, nor does it in any sense confer any benefit upon Quatropersonally or upon the charging union. It is issued to redress apublic wrong and not a private grievance of Quatro or the Union andmerely orders the respondent to cease and desist from violatingSection 8 (4) in the future.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the respondent,Briggs Manufac-turing Company,Detroit, Michigan,and its officers, agents,successorsand assigns shall :1.Cease and desist from discharging,refusing to employ, to rein-state or reemploy,imposing conditions upon employment or reemploy-ment, or otherwise discriminating against any employee because hehas filed charges or given testimony under the Act, or in any othermanner interfering with the right of employees to file and prosecutecharges and to give testimony under the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at each of its plants in Detroit,Michigan,copies of thenotice attached to the Intermediate Report herein,marked "Appen-dix A." 8Copies of said notice,to be furnished by the RegionalDirector for the Seventh Region, shall,after being duly signed by therespondent's representative,be posted by the respondent immediatelyupon receipt thereof and maintained by it for sixty(60) consecutivedays thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall7 The relevant portion of Section 10 (c) reads as follows :No order of the Board shall require the reinstatement of any individual as anemployee, who has been suspended or discharged or the payment to him of any backpay, if such individual was suspended or discharged for cause.Said notice,however, shall' be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner"and substitutingin lieu thereof the words "A Decision and Order." In the event that this Order is enforcedby decree of a Circuit Court of Appeals, there shall be inserted before the words "A Decisionand Order,"the words"A Decree of the U. S, Circuit,Court of Appeals enforcing." 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(b)Notify the Regional Director for the Seventh Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges thatthe respondent discriminated in regard to the hire and tenure of em-ployment and terms and conditions of employment of Joseph Eardlyand thereby interfered with, restrained, and coerced its-employees inthe exercise of rights guaranteed in Section 7 of the Act, be, and ithereby is, dismissed.CHAIRMANHERZOOtook no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Woodrow J. Sandler,for the Board.Mr. Percy J. Donovan,ofBeaumont, Smith and Harris,of Detroit, Mich., forrespondent.Mr. William Valiance,of Detroit, Mich., for the Union.STATEMENT OF THE CASEUpon a second amended charge' duly filed by Foreman's Association ofAmerica, herein called the Union, the National Labor Relations Board, heroincalled the Board, by its Regional Director for the Seventh Region (Detroit,Michigan), issued its complaint dated August 7, 1946, against Briggs Manufac-turing Company, herein called the respondent, alleging that the respondent hadengaged in and is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3) and (4) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint accompanied by notice of hearing were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on or about May 24, 1944, demoted Joseph Eardly andhas since refused to reinstate him to his former status because he had joined andassisted the Union and had otherwise engaged in concerted activities for thepurpose of collective bargaining and other mutual aid and protection, and (2)on or about October 23, 1944, refused to reinstate Arthur Quatro, who had beenterminated on May 24, 1944, unless and until he withdrew his name from unfairlabor practice charges theretofore filed by the Union and then pending in theSeventh Regional office of the Board.On August 19, 1946, the respondent filed a (so-styled) "motion and answer."In it, the respondent moved to dismiss the complaint upon the alleged grounds,in substance, that the supervisory employees named in the complaint are notemployees within the meaning of the Act, that the provisions of the Act may notbe applied to supervisory employees, that the Board has no jurisdiction over the'The original charge was filed on July20, 1944, thefirst amended charge onApril 25,1945, and the second amended charge onAugust 6, 1945. BRIGGS MANUFACTURING COMPANY577subject matter of this proceeding, and that the continuation of the proceedingwould not effectuate the policies of the Act and would be contrary to the publicinterest, public policy and the national welfare.The said "motion and answer,"after stating that the respondent would proceed with the hearing under protestand without waiving any grounds stated therein for dismissal in the event itsmotion was denied, then went on to answer the allegations of the complaint,denying,inter alia,all allegations thereof pertaining to the commission of unfairlabor practices by the respondent.Pursuant to notice, a hearing was held from September 4 to September 6,1946, at Detroit, Michigan, before the undersigned, Arthur Leff, the Trial Ex-aminer duly designated by the Chief Trial Examiner. The Board and the re-spondent were represented by counsel and the Union by a representative.Fullopportunity-to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues, was afforded all parties.At the openingof the hearing, the undersigned denied the motion to dismiss contained in therespondent's "motion and answer." 2 The same motion was renewed and againdenied at the close of the Board's case and also at the close of the entire case.At the close of the entire case the undersigned : granted a motion of counselfor the Board to conform the pleadings to the proof with respect to the spellingof names, dates, and alter minor variances; denied motions to dismiss thecomplaint made by the respondent upon the grounds, (a) that there was lachesin the prosecution of the charges, and (b) that the respondent, because it wasengaged in war production at the time of the alleged unfair labor practices,was not engaged in commerce within the meaning of the Act; and took underadvisement the respondent's motion to dismiss the complaint for insufficiencyof proof.The motion on which ruling was reserved is disposed of as herein-after indicated.Counsel for the Board alone availed himself of the opportunity,afforded to all parties at the conclusion of the hearing, to present argumentbefore and file briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBriggsManufacturing Corporation, a Michigan corporation, owns, operatesand maintains in Detroit, Michigan, seven manufacturing plants at which itis now engaged in the manufacture of its normal peacetime product, automo-bile bodies.At these plants, during 1944, the respondent was wholly engagedin the production of war materials under contracts or sub-contracts with UnitedStates Government agencies. In the year 1944, approximately 75 percent ofthe raw and other materials used by the respondent at its Detroit plants, havinga value in excess of $500,000, was received from points outside the State ofMichigan, and 90 percent of the products worked on at the respondent's Detroitplants, also having a value in excess of $500,000, was thereafter moved to pointsoutside the State of Michigan. In the 6 months' period preceding the hearing,during which the respondent was engaged exclusively in peacetime production,the respondent received approximately 75 percent of its raw materials, having'SeeMatter of Soss Manufacturing Company,56 N L. R B 348;Matter of PackardMotor Car Company,61 N. L R B 4 and 64 N L. R B 1212, enf'dN L. R B v PackardMotor Car Co.,157 F. (2d) 80 (C. C. A. 6) ;Matter of Jones and Laughlin Steel Corpora-tion,66 N. L.R. B. 386. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDa value of over $100,000, from points outside the State of Michigan.Duringthat same 6 months' period, the respondent shipped most of its finished productsto automobile manufacturing companies located in, the Detroit area, but alsoshipped a quantity thereof, having a value in excess of $100,000, to its plantin Evansville, Indiana.There is clearly no merit to the respondent's contentionthat its activities in 1944 did not affect commerce within the meaning of the'Act since it was then engaged exclusively in the production of war materials.3It is found that the respondent is, and at all times material to this proceedinghas been, engaged in commerce within the meaning of the Act.II.THE LABOROItUANIZATION INVOLVEDForeman's Association of America is an unaffiliated labor organization ad-mitting to membership supervisory employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1. IntroductionFrom April 27 to May 17, 1944, there was a foremen's strike, supported by theUnion, in certain of the respondent's Detroit plants.The record does not dis-close how effective that strike was on an' overall basis, or what proportion ofthe respondent's full complement of foremen joined in it ; but it does show thatall but one of the approximately 60 foremen in Department 398 of the Connerplant, where the walk-out originated, participated in the strike throughout itsduration.Among the striking foremen attached to Department 398, were JosephEardly, Arthur Quatro, and John Scupine.4Each of them had been a memberof the Union for some time prior to the strike, although none, so far as therecord discloses, had theretofore been particularly prominent in the organiza-tional activities of the Union.During the strike, Eardly, Quatro and a thirdemployee, whose name is unimportant here, were elected departmental repre-sentatives for Department 398.5The strike was called off in obedience to a directive of the National War LaborBoard.When the striking foremen returned to work on the morning of May 18,1944, they were expressly notified that the Union would not be recognized bythe respondent as the representative of the foremen.There is no showing inthis case, nor is it claimed, that the Union at any time, before, during, or afterthe strike, represented a majority of the respondent's foremen in an appropriateunit so as to entitle it to representative status under the provisions of Section9 (a) of the Act.3The respondent makes no contention that it was not then the employer of the approxi-mately 40,000 employees who worked at the 7 Detroit plants which it admittedly owned,maintained and operated for private gain.Sovereign immunities were not conferred uponthe respondent,a private corporation,merely because all its production at the time waspursuant to contracts and sub-contracts with or stemming from Federal agencies interestedin the promotion of the war effort4 Eardly, Quatro and Scupine were line foremen occupying the lowest level of the re-spondent's supervisory hierarchy.The levels of supervision above them,in ascendingorder of importance,were general foremen,assistant superintendents,superintendents,plant managers,and general manufacturing manager.5The position of departmental representative corresponds to that of steward in rankand file labor organizations. BRIGGS MANUFACTURING COMPANY5792.The events leading to the suspension of Eardly, Quatro, and Scupine by PlantManager Blasiola on May 24, 1944On-May 23, 1944, Scupine, who at the conclusion of the strike had resumedhis old position,was assignedby Plant Manager Roy Blasiola to a new super-visory position of the same rank.The position to which Scupine was trans-ferred had formerly been filled by Fred Hull, the only foreman in Department398 who had not participated in the strike, and who at the conclusion of thestrike had been promoted to the position of assistant superintendent. In hisnew position Scupine wasrequiredto take orders from Hull. Scupine objectedto the job transfer for two reasons: one, which he made known to Blasiola,was that he preferred to remain on his old job; the other, to which he admittedat the hearing but not to Blasiola at the time, was that he did not want to takeorders from a supervisor who had been a "scab" during the strike.Notwithstand-ing his objections, Scupine agreed on the morning of May 23 to accept the newassignment.After Scupine took over his new assignment, however, he made it apoint deliberately to avoid Hull.That afternoon Hull complained to Blasiolathat Scupine was refusing to take orders from him. Blasiola thereupon sum-moned Scupine to his office, reprimanded him for refusing to take orders fromHull (an accusation which Scupine then denied), threatened at one point todemote him to an hourly rated job, requested him to apologize to Hull, andfinally told him to return to work.Scupine, following his reprimand by Blasiola on May 23, informed Eardly andQuatro of what had occurred.He complained to them that he had been brow-beaten in Blasiola's office, and told them that if he were called again to Blasiola'soffice, he wanted someone to accompany him there. Toward the end of theworkday on May 23, an informal meeting attended by about eight or nine fore-men in Department 398, all of whom were members of the Union, was held onthe plant floor. It was decided at the meeting that if any foreman shouldthereafter be summoned to Blasiola's office, he might request any two foremenin the department to accompany him there as witnesses.On the morning of May 24, Scupine reported for work late and went directlyto the office of the departmental superintendent, Dover.He informed Doverthat he had reconsidered during the night his acceptance of the new job assign-ment, and, for various reasons which he stated, had decided that he wanted toremain on his old job and not take over the foreman's job which had beenvacated by Hull's promotion.Dover, after discussing the matter with Blasiolaon the telephone, instructed Scupine to report directly to Blasiola at the latter'soffice.Eardly was in Dover's office at that time, clearing some records. Scupine inthe presence of Dover requested Eardly to accompany him to Blasiola's office,and Eardly agreed to do so. On the way through Department 398, Scupinemade a similarrequest of Quatro, and he, too, undertook to go alongThe fourof them-Dover, Scupine, Eardley and Quarto-then wentin a groupto Blasiola'soffice, located in anotherbuilding, some1,000 feet removed from Department 398.All thisoccurred during working time.There was, however,no plantrule re-stricting the movement of supervisory employees, and it was not uncommon forsupervisorsto leave theirjobs and departmentswithout permission.The re-spondent had previouslyanounced an "open doorpolicy," invitingforemen topresent their personal grievances to the front office at any time.The announcedpolicy had not, however, indicatedthat foremenwere welcome to come down766972-48-vol. 75-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDin groups and act collectively or through representatives in the presentation ofgrievances, and the record discloses no prior instance where this had been at-tempted.In any event, it is to be noted that Superintendent Dover voiced noprotest or objection to Eardly and Quatro with respect to their conduct in leav-ing their department on company time to accompany Scupine to Blasiola's office.The findings concerning the events narrated up to this point are based uponuneontradicted testimony found credible by the undersigned.As to what fol-lowed, there is some conflict in the testimony, the more salient aspects of whichwill be noted at the end of this section.But based upon a synthesis of all thetestimony believed to be reliable, it is found that the following occurred :When the group arrived at Blasiola's office, Dover was the first to enter, andScupine followed,with Quatro and Eardly behind him.Blasiola asked Quatroand Eardly what they wanted. They answered, "We are witnesses for Scupine."Blasiola then asserted that his business was with Scupine and that he wantedto talk to him alone.He told Quatro and Eardly to return to their jobs.Scupine alone answered,declaring,"Well,if they don't go in, I am not going inthere, either."Scupine, Quatro, and Eardly then turned around, left Blasiola'soffice, and started down the corridor on the way back to their department. Theyhad not gone far when Blasiola,emerging from his office, shouted down the,corridor for them to "wait a minute."Blasiola came up to them, and, afterinquiring and being advised concerning Eardly's identity, reiterated that he hadno business to conduct with Quatro and Eardly, that his only concern was withScupine, and that he wanted to speak with Scupine privately. In reply, Quatroassuming to speak not only for himself but for the others as well, although theyremained silent, declared [as Eardly testified] that "inasmuch as Johnnie[Scupine] didn't want to go in there alone that we should go in there with himand otherwise we would all go back on our jobs." Blasiola's rejoinder at thatpoint was short and sharp. "Well, then," he said, "You are all three fired."Actually, however, as subsequent developments showed, they were not dis-charged.Scupine, Quatro and Eardly left to get their hats and coats.Whenthey returned to Blasiola's office, Blasiola said to Quatro and Eardly, "I willoffer you the same as I offered Mr. Scupine yesterday, a job on an hourly rate."Quatro and Eardly declined the proposal, stating that they wanted to continueon as foremen. Blasiola then left the office, and apparently at that time (althoughhe fixed the time as earlier in his testimony) contacted George Drysdale, therespondent's general manufacturing manager and Blasiola's superiorsWhenBlasiola returned to the office, he informed Scupine, Quatro and Eardly, "Yourtime is stopped right now, you are' not paid off but you will have to go seeMr Drysdale before you can go back to work, and I want you to go right outthat gate [pointing to the gate outside his office] so that I can witness yourleaving the plant."Blasiola's reference to the stopping of their time *as cor-rectly interpreted by the employees to mean that they had not been dischargedbut were temporarily suspended pending their interview with Drysdale.?°Blasiola testified that at the conclusion of the foremen's strike a meeting of highersupervision had been held and instructions had been issued that extra caution be exercisedwith respect to any disciplinary action taken against foremen so that it might not be mis-construed as discriminationBecause of these instructions,he testified,he called Drysdaleto report to him what had happened and to obtain his advice.7The findings concerning the events in Blasiola's office are based upon the testimony ofScupine, Quatro and Eardly,witnesses called by the Board,and Blasiola,a witness calledby therespondent.Dover did not testifyIn making the above findings,the undersignedhas considered the full testimony of each of these witnesses although he has relied oil noone of them entirely.The testimony of Scupine,Quatro and Eardly, although containing rBRIGGS MANUFACTURING COMPANY581,S.Thu conduct of Scupine, Quatro and Eardly on May 24, 1944, in reenteringthe plant in the face of contrary instructionsOn the afternoon of May 24, Scupine, Quatro and Eardly called to see Drysdalewhose offices were located in another plant of the respondent.They wereadvised that Drysdale was too busy to see them at the time, and they weretold to return at a specified time the following morning. They thereupon returnedto the Conner plant and stopped at Blasiola's office where Quatro informedBlasiola's assistant, Jessup, that they had not been able to see Drysdale. Quatro,speaking for the three foremen, added they were returning to their jobs, and thatifDrysdale wanted to see them he could let them know and furnish them withthe transportation to get to his office. Jessup had previously received instructionsfrom Blasiola not to permit Scupine, Quatro and Eardly to return to their jobsuntil they had first cleared with Drysdale.He advised the three foremen thatthose were his instructions and that he could not under the circumstances permitthem to return to work at that time. Quatro said that they were going backanyway, and Jessup replied that if they did lie would stop them even if he hadto use force.Notwithstanding Jessup's express orders, Scupine, Quatro andEardly proceeded to enter the plant and go back to their jobs. About 5 minuteslater, on orders of Blasiola, they were physically escorted from the plant by theplant protection guards.4.The interviews with Drysdale on May 25, 1944; the demotion of Eardly andthe release of QuatroOn the morning of May 25, 1944, Scupine, Quatro and Eardly appeared atDrysdale'-, office where each was interviewed separately by Drysdale and hisstaff assistant, Edward Hopkins.Scupine, it appears, was questioned principally about his refusal to take ordersfrom Hull. In the course of his interview, Scupine promised Drysdale that hewould go back to work for Hull and that he would not in the future disobeyHull's orders.Eardly and Quatro were questioned principally, but not exclusively, concern-ing their conduct in accompanying Scupine to Drysdale's offices In the courseslight discrepancies in certain minor details, corroborate each other in all essential aspects.Blasiola's testimony differed from that of the other three witnesses only in the followingmaterial respects: (a) He denied that he had told the employees that they were "fired,"and asserted that he had only told them that their time was stopped. (b) He testifiedthat they had flatly refused to go back to their jobs until he had met with them, althoughhe had ordered them to do so (c) He testified that he "believed," although he was "notsure about this," that after they had returned with their hats and coats, he had againgiven Quatro and Eardly an opportunity to return to their jobs while he talked to Scupinealone, but that they had again refused to do soQuatro, Scupine and Eardly appearedto have a clearer recollection than Blasiola of the events of that day.Neither Scupine(who was still employed by the respondent at the time of the hearing) nor Quatro (whowas then no longer a member of the Union and whose relations with the respondent's highermanagement officials were then admittedly friendly) had any direct personal interest inthe outcome of the case. In view of all the circumstances, and on the basis of hisobservation of the witnesses, the undersigned in making the findings of fact set out above,has accepted the mutually corroborated testimony of the Board witnesses and has rejectedthat of Blasiola with respect to the several conflicts noted above.8There was, however, also some discussion concerning the strike, the Union, and theiractivities therein.Thus, Eardly testified without denial, and it is found, that Drysdaleasked him what he had to do with the foremen's strike, what his position in the Union was,and whether he went about his department collecting dues.Quatro testified, likewisewithout denial,, and it is found, that Drysdale, at one point of the interview, intimated 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Eardly's interview, Eardly, under questioning by Drysdale, admitted that heknew that the respondent did not recognize the Union as a bargaining repre-sentative for the foremen and that he knew when he attempted to act in arepresentative capacity for Scupine that such conduct was "not allowed."Butwhile admitting that his conduct may have been legally wrong, Eardly assertedthat he considered it morally justified, charging that the respondent, by failing toreturn all strikers to their'old jobs, had not lived up to thestatus quoprescribedby the War Labor Board when it ordered the termination of the strike. Drysdalesuperior's office to act in a representative capacity for a foreman, and Eardlyreplied that if a foreman should again request him to appear for him before asuperior, he would do exactly as he had done before. Quatro in his interview,although acknowledging that he was aware that the respondent did not recognizethe Union, also refused to promise not to engage in similar conduct again.Although there is a conflict of testimony on that point, the undersigned is per-suaded on the basis of all the evidence believed reliable, and finds, that nothingwas said by Drysdale in the course of the interviews about the conduct of thethree foremen in entering the plant on the preceding day after they had beentold not to do so aScupine, at the conclusion of his meeting with Drysdale, was told to return towork.However, before he was actually permitted to resume his job, he was alsointerviewed by Blasiola, who secured his promise that in the future he wouldtake instructions from his superiors on the floor and would refrain from bringingwitnesses with him when summoned to Blasiola's office. Scupine, following hisreturn, worked for several days on the job which had been vacated by Hull andthen was reassigned to the job which he had held prior to the strike.He wasstill in the employ of the respondent as a foreman at the time of the hearingEardly and Quatro, on the other hand, were disciplined by demotion to hourlypaid non-supervisory positions.Quatro declined to accept a demotion and wasgiven a release stating that he had been terminated for "insubordination "Eardly, because of his accumulated seniority, elected to accept a demotion to arank and file job, and at the time of the hearing was still working for the re-spondent as a non-supervisory employee.that Quatro was a leader of a "radical element," and, at another point, countered anassertion by Quatro that the rank and file employees were sympathetic to the foremen'sstrike by inquiring whether it was not true that the Union and the CIO were workingtogetherThe record does not indicate at what stage of the interviews the questions andcomments here noted occurred.B The findings made above concerning Drysdale's interviews with Scupine, Eardly andQuatro are based upon undenied or admitted testimony of one or more of the personspresent at the iespective interviewsIn making the findings the undersigned has con-sidered the testimony of all the witnesses who were present at the respective interviewsand has not merely accepted the testimony of any one of them, particularly since all wit-nesses seemed to have imperfect recollections of what occurred, and, in testifying, indi-cated a disposition, unless their attention was specifically directed to another phase, to stateonly that part of the conversations which appeared favorable to the party for whom theyappeared.When the testimony of all the witnesses is considered as a whole, the onlysubstantial conflict material to the issues here involved arises from the testimony ofDrysdale, denied by Scupine, Eardly and Quatro, that mention was made of the conduct ofthe foremen in entering the plant in violation of instructionsThe undersigned regards itas significant that Hopkins who was present at all three interviews and who testified asa witness for the respondent did not corroborate Drysdale's testimony in this respect.For this reason and because of the generally unimpressive character of Drysdale's testi-mony, much of which was obviously suggested by leading questions and statements madein objections, Drysdale's testimony, to the extent that it is contradicted, is not viewed asreliable and is rejected. BRIGGS MANUFACTURING COMPANY583Drysdale testified in substance that although he considered that all three fore-?nen has been guilty of insubordination, he decided not to demote Scupine be-cause of his penitent attitude at their interview, but had decided to disciplineEardly and Quatro because, by insisting they would do the same thing again, theyhad indicated an attitude of continued insubordination.5.The requirement imposed upon Quatro on or about October 23, 1944, as acondition to reemploymentOn July 20,1944, the Union lodged a chargewith theRegional Office of theBoard alleging that the respondent had demoted,Eardly and had caused Quatroto terminate his employment in violation of Section 8 (1) and(3) of the Act.While this charge was still pending,Quatro, on or about October 23, 1044,appliedto the respondent for reemployment.He conferred with Drysdale and alsowith Fay Taylor,the respondent's personnel director.He was advised that hisrecord asIisupervisor had been satisfactory up to the time of his "insubordi-nation," and that the respondent was prepared to consider him for reemploymentbut that it would not be able to do so because Quatro had a charge against therespondent pending before the Board.Quatro thereupon advised Drysdale thatif the pending charge was the only thing which prevented his reemployment,he was willing to have his name dropped from the charge.Drysdale then said,"All right,you drop the case and we will put you back to work." Quatro askedDrysdale what he should do, and Drysdale suggested that he write a letter tothe Board'sRegional Office requesting the withdrawal of his case.Thereaftera letter to the Board was prepared by Drysdale's clerk and signed by Quatrostating in substance that Quatro was withdrawing his case, pending before theBoard, which theretofore had been presented by the Union on his behalf. In theletter, which he signed,Quatro stated that he was withdrawing the case becausehe "sincerely"felt that"it should never have been presented.115Quatro, afterhe signed this letter,was reemployed by the respondent.He thereafter continuedin the respondent's employ until April 1946,when he voluntarily quit.B. ConclusionsThe complaint alleges that the respondent violated Section 8 (1) and (3) ofthe Act by its demotion of Eardly.No similar violation is alleged with respectto Quatro.As to him the complaint merely alleges that the respondent violatedSection 8 (4) by refusing, on October 23, 1944, to reemploy him unless and untilhe withdrew his name from the unfair labor practice charge then pending.Aside from its general contention, herein found to be without merit, that fore-men are not employees entitled to the protection of the Act,10 the respondentdefends its demotion of Eardly upon the ground that such action was takensolely because of Eardly's alleged insubordination in (a) leaving his job duringworking hours to accompany Scupine to Blasiola's office when only Scupine hadbeen summoned there, and thereafter insisting on acting in a representativecapacity for Scupine despite the respondent's declared policy of non-recognitionof the Union and despite Blasiola's direction that he desired to see Scupine alone ;(b) returning to work that afternoon in the face of contrary instructions; and10The letter was subsequently forwarded to the Board'sRegional Office through theUnion.In the charge as subsequently amended, all reference to Quatro's alleged discrim-inatory discharge was deleted.11 SeeMatterofSossManufacturingCompany,56N L R. B 348; N.LR B v PackardMotor Car Company,157 F. (2d) 80(C. C. A. 6). 584DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) adamantly taking the position during his interview with Drysdale that hewould engagein similarconduct again if the occasion should arise. In reply—counsel for the Board argues in substance that Eardly's conduct in returningto the plant against Jessup's instructions did not in fact motivate the respondent'sdecision to demote him; that in the absence of a plant rule restricting the move-ment of supervisors, Eardly could not have been guilty of insubordination inleaving his place of work during company time to accompany Scupine to Blasiola'soffice ; and that when these considerations are cast aside, the only conclusionthat flows from the record is that Eardly was disciplined either because as amember and representative of the Union he engaged in "protected" concertedactivities on behalf of a fellow union member or because he insisted on his "right"to engage in such concerted activities in the future.It is true that there is substantial record support for a finding that neitherEardly's action, without more, in leaving his place of work on company time norhis conduct in returning to the plant were the primary factors which induced therespondent's decision to discipline himIt is also true that the action of Eardlyas well as that of Quatro in accompanying Scupine to Blasiola's office constituteda form of concerted activity.The mere fact that an employee engages or attemptsto engage in concerted activity does not, however, in all cases andunder all cir-cumstances afford him absolute protection under the Act.Where an employee inasserting his right to act in concert with others also engages in other conductwhich exceeds the necessary and reasonable bounds of concerted action he doesnot remain immune from disciplinary action therefor 12The test in each casemust be whether it is the other conduct or the legitimate concerted activity whichmotivates the disciplinary action.Had there been nothing else in the instant casebut a showing that Eardly and Quatro had attempted to represent a fellow fore-man and had been demoted therefor, the argument of Board's counsel wouldpossess merit, and a finding would be justified that the respondent had violatedthe Act.But there are present in the record of this case other factors which dis-close that Eardly's actions passed beyond the confines of legitimate and pro-tected concerted activity and took on the taint of insubordinate conduct for whichthe respondent could, with inpunity, punish him.At the time Eardly and Quatro, as Union representatives, undertook to accom-pany Scupine to Blasiola's office, the Union did not enjoy the status of a majoritybargaining agent entitled to recognition.Under the circumstances (and assum-ing,without deciding, that where there is a statutory representative an indi-vidual employee is entitled to union representation whenever he is called into asupervisor's office to be admonished) Blasiola was clearly privileged to refuse tomeet with Eardly and Scupine.'3While Blasiola could not have validly dis-ciplined Eardly and Quatro for attempting to act in concert with Scupine, hecould properly insist, as he did, on seeing Scupine alone, for only Scupine had beensummoned to his office. It is noted that, before taking any action, Blasiola twiceand in positive terms made clear to the foremen that he wanted to see Scupinealone.Nevertheless, Quatro as spokesman for the group and with the apparentacquiescence of Eardly, defiantly announced, in substance, that unless Blasiolawas prepared to see them all together, they would return to their jobs arid notpermit him to see Scupine alone.Under these circumstances, Blasiola was rea-sonably justified in viewing the conduct of Eardly and the other foremen as12 See e.g, Matter of Wilson&Company,Inc.,43 N.L. R. B. 804, 820.13 SeeMatter of Mooresville Cotton Mills, 2N. L.R. B. 952;Matterof New York TimesCompany,26 N. L. R. B. 1094, 1105. BRIGGS MANUFACTURING COMPANY585an unwarranted interference with and a flouting of his managerial authority."But even if the foremen's attitude that Drysdale see them all together or noneat all be regarded as part and parcel of concerted action in which they wereengaged at the time, the same cannot be said of Eardly's later attitude at Drys-dale's office.The respondent was clearly privileged to impose reasonable re-straints on the conduct of its employees during working hours.16On the basisof the record in this case, it does not appear that it was unreasonable or other-wise violative of employee rights under the Act for the respondent to requireits foremen to abstain from leaving their jobs during working hours to act asrepresentatives or witnesses for fellow foremen summoned to appear before asuperior.When Eardly, after the respondent's policy in that regard was im-pressed upon him in Drysdale's office, nevertheless obdurately expressed an intentto ignore this restriction if returned to his foreman's job, he thereby indicatedan unwillingness to comply with a term and condition of employment reasonablyprescribed by the respondent.The respondent under these circumstances wasjustified in viewing his attitude as insubordinate, and was not prohibited underthe Act in disciplining him therefor."In assessing the respondent's motive in demoting Eardly, the undersignedhas considered in context with the entire record of the case the arguments ofBoard's counsel that Scupine who was also insubordinate was not disciplinedand that Drysdale in the course of his interviews with Eardly and Quatro indi-cated an attitude of hostility toward the Union.These factors do serve to castsome doubt upon thebona fidesof the respondent's motive.But on the basisof all the evidence, including particularly the fact that Scupine did not displayan insubordinate attitude in his interview with Drysdale, the undersigned con-siders them insufficient to support a rejection of the respondent's defense thatEardly was demoted for insubordination.Upon the entire record, the under-signed concludes and finds that the Board has not sustained the burden of estab-lishing the allegations of the complaint that Eardly was discriminatorily demoted.It is clear from the record, however, and it is found, that the respondent, byrefusing on or about October 23, 1944, to reemploy Quatro unless and until hearranged, insofar as it affected him, for the withdrawal of the charge theretoforefiled with the Board by the Union on his behalf, engaged in discrimination againstQuatro within the meaning of Section 8 (4) of the Act. This conclusion is notaltered by the fact that Quatro accepted the condition imposed by the respondent.Nor was the respondent's conditional refusal to reemploy Quatro any the lessdiscriminatory because the proof on the hearing of the instant case indicates.that the validity of the charge then on file would not have been sustained."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to be unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.14A different conclusion might have been reached had the foremen refused to return totheir jobs and had in effect gone on an economic strike to enforce their demand.But theforemen while remaining on their jobs could not with impunity defy the proper orders ofmanagement.Cf.Matter of Mt. Clemens PotteryCo , 46 N L R. B 714.16 See, e. g.,Matter of Peyton Packing Go., 49N. L. R. B. 828, 848.16 SeeMatter of Mt. Clemens Pottery Co.,supra.17 SeeMatter of Kramer et al.,29 N. L. R. B 921. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYIt has been found that the allegations of the complaint that Joseph Eardlywas demoted for the-reason that he had joined and assisted the Union and hadotherwise engaged in concerted activities for the purpose of mutual aid andprotection are-not supported by substantial evidence. It will, therefore, be recom-mended that the complaint be dismissed as to those allegations.It has further been found, however, that the respondent, by refusing to reem-ploy Arthur Quatro unless and until he withdrew his name from unfair laborpractices pending at the time in the Board's Regional Office, discriminated againstQuatro because he had filed charges under the Act and thereby violated Section 8(4) of the Act. Because of the respondent's unlawful conduct in this respect,the undersigned is persuaded that, unless enjoined, danger of the commission bythe respondent in the future of like and related unfair labor practices is to beanticipated from the respondent's conduct in the past. In order to effectuatethe policies of the Act, it will, therefore, be recommended that the respondent beordered to cease and desist from discharging, refusing to reinstate or reemploy,imposing conditions upon continued employment or reemployment, or otherwisediscriminating against any employee because he has filed charges or giventestimony under the Act, or in any other manner interfering with the rights ofemployees to file and prosecute charges and to give testimony under the Act. Itwill also be recommended that the respondent post appropriate notices at all itsDetroit, Michigan, plants in the form and manner hereinafter indicated advisingits employees that it will comply with this recommendation.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Foreman's Association of America is a labor organization within the meaningof Section 2 (5) of the Act.2By refusing to reemploy Arthur Quatro unless and until he withdrew hisname from unfair labor practice charges filed by Foreman's Association of Americawith the Board, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (4) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.4.By demoting Joseph Eardly and thereafter refusing to reinstate him to hisformer status, the respondent has not engaged in unfair labor practices within themeaning of Section 8 (3) and (1) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Briggs Manufacturing Company, Detroit,Michigan, its officers, agents, successors and assigns, shall :1.Cease and desist from discharging, refusing to reinstate or reemploy, impos-ing conditions upon continued employment or reemployment, or otherwise dis-criminating against any employee because he has filed charges or given testimonyunder the Act, or in any other manner interfering with the right of employeesto file and prosecute charges and to give testimony under the Act. BRIGGS MANUFACTURING COMPANY5872.Take the -following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Post at each of its plants in Detroit, Michigan, copies of the notice at-tached to the Intermediate Report herein, marked "Appendix A."Copies ofsaid notice, to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the respondent's representative, be posted by therespondent immediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, or covered byany other material ;(b)File with the Regional Director for the Seventh Region, on or before ten(10) days from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the recommendations herein made.It is further recommended that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of employment andterms and conditions of employment of Joseph Eardly and thereby interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act, be dismissed.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.ARTHUR LEFF,Trial Examiner.Dated November 14, 1946. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discharge,refuse to reinstate or reemploy,impose conditionsupon continued employment or reemployment,or otherwise discriminateagainst any employee because he has filed charges or given testimony underthe Act.WE WILL NOT in any other manner interfere with the right of our employeesto file and prosecute charges and to give testimony under the National LaborRelations Act.BRIGGS MANUFACTURING COMPANY,Dated------------------------By ------------------------ ----------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.